Per Curiam.
This is an application for a mandamus to compel tbe payment of expenses incurred in tbe pursuit of one charged with an offense committed in tbe city of Detroit.
Tbe act creating the board of metropolitan police provides that—
“Whenever any crime shall be committed in said city, and tbe person or persons accused or suspected of being guilty shall flee from justice, tbe said board of police may, at their discretion, authorize any person or persons to pursue and arrest such accused or suspected person or persons, *307and return them to tbe proper court having jurisdiction oí the offense for trial." Section 8, Charter, p. 315.
The same section makes it the duty of the board—
“To audit and allow all bills for traveling expenses' incurred in the pursuit of criminals by members of the force or any other officer or person, and to present the same to the board of county auditors of Wayne county for payment, in all cases where criminals are charged with offenses committed in said city; and the said board of auditors shall in no case allow or cause to be paid by said county any bill or account for the pursuit or apprehension of criminals charged with or suspected of the commission of crime in said city, unless the said bill or account is presented by said board of police, and indorsed as allowed by the president and secretary thereof."
The case is ruled by People v. Board of Auditors, 13 Mich. 233. Section 211 of the act must be construed with section 8, and expenses incurred in the pursuit of criminals must be regarded as excepted from section 21.
The mandamus will issue as prayed.

 Section 21 provides that “the necessary expenses incurred in the execution of criminal process for offenses charged to have been committed in the city of Detroit, and the maintenance of the police department hereby created within the said city of Detroit, shall be a city charge.”